Case 18-61986-jrs     Doc 15   Filed 10/05/18 Entered 10/05/18 10:58:20         Desc Main
                               Document      Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ALTANTA DIVISION

   IN RE:                                        ) CHAPTER 13
                                                 )
   Aminata Annette Favors,                       ) CASE NO. 18-61986 - JRS
                                                 )
            Debtor.                              )
                                                 )
                                                 )
                                                 )

                  DEBTOR’S NOTICE TO WITHDRAW DOCUMENT

         COMES NOW Debtor, Aminata Annette Favors, and hereby withdraws their

  Notice of Rescheduling Confirmation Hearing, Notice of Rescheduling Meeting of

  Creditors, filed on October 3, 2018 (Docket Number 14).



  Dated: October 5, 2018


                                                              M. Chase McCallum /s/
                                                               M. Chase McCallum Esq.
                                                                Georgia Bar No. 173048
                                                            The Semrad Law Firm, LLC
                                                                        Sterling Point II
                                                             303 Perimeter Center North
                                                                               Suite 201
                                                                 Atlanta, Georgia 30346
                                                               Attorney for the Debtor
Case 18-61986-jrs     Doc 15    Filed 10/05/18 Entered 10/05/18 10:58:20            Desc Main
                                Document      Page 2 of 2


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                          ) CHAPTER 13
                                                   )
   Aminata Annette Favors,                         ) CASE NO. 18-61986 - JRS
                                                   )
            Debtor.                                )
                                                   )
                                                   )
                                                   )

                               CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify under penalty of perjury, that I am over eighteen
  years of age and that I have this day served a copy of the within Notice to Withdraw
  Document upon the following by depositing a copy of the same in U.S. Mail with sufficient
  postage affixed thereon to ensure delivery to:

                                     Aminata Annette Favors
                                         942 Parsons St
                                      Covington Ga 30014



         I further certify that, by agreement of parties, Nancy J. Whaley, Standing Chapter
  13 Trustee, was served via ECF.

  Dated: October 5, 2018                                         M. Chase McCallum /s/
                                                                  M. Chase McCallum Esq.
                                                                   Georgia Bar No. 173048
                                                               The Semrad Law Firm, LLC
                                                                           Sterling Point II
                                                                303 Perimeter Center North
                                                                                  Suite 201
                                                                    Atlanta, Georgia 30346
                                                                  Attorney for the Debtor
